EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine McCarthy on February 2, 2022.

The application has been amended as follows: 

In claim 1, in line 7, the limitation --- from a PPG waveform --- has been inserted after the word “features”.
In claim 1, in line 10, the limitation “a PPG waveform” has been deleted and the limitation --- the PPG waveform --- inserted therefor.
In claim 1, in line 14, the limitation “a trough and a peak point immediate to the trough” has been deleted and the limitation --- a first trough and a first peak point immediate to the first trough in the PPG waveform --- inserted therefor.
In claim 1, in line 16, the limitation “a peak point and a trough immediate to the peak point” has been deleted and the limitation --- a second peak point and a second trough immediate to the second peak point in the PPG waveform --- inserted therefor.



In claim 5, in line 2, the word --- present --- has been inserted before the word “subject”.  
In claim 5, in line 3, the limitation --- from a PPG waveform --- has been inserted after the word “features”.
In claim 5, in line 6, the limitation “a PPG waveform” has been deleted and the limitation --- the PPG waveform --- inserted therefor.
In claim 5, in line 10, the limitation “a trough and a peak point immediate to the trough” has been deleted and the limitation --- a first trough and a first peak point immediate to the first trough in the PPG waveform --- inserted therefor.
In claim 5, in line 12, the limitation “peak point and a trough immediate to the peak point” has been deleted and the limitation --- second peak point and a second trough immediate to the second peak point in the PPG waveform --- inserted therefor.

In claim 14, in line 2, the word --- present --- has been inserted before the word “subject”.  
In claim 14, in line 4, the limitation --- from a PPG waveform --- has been inserted after the word “features”.
In claim 14, in line 7, the limitation “a PPG waveform” has been deleted and the limitation --- the PPG waveform --- inserted therefor.

In claim 14, in line 13, the limitation “peak point and a trough immediate to the peak point” has been deleted and the limitation --- second peak point and a second trough immediate to the second peak point in the PPG waveform --- inserted therefor.

Reasons for Allowance
Claims 1-3, 5, 7 and 14-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With regards to claims 1, 5 and 14, the prior art does not teach or suggest determining the blood pressure of the present subject, in real-time, based on both the obtained first plurality of PPG features associated with the present subject and the ascertained one or more latent parameter values of the present subject that were ascertained based on the obtained first plurality of PPG features associated with the present subject, wherein the first plurality of PPG features include a systolic upstroke time period, a diastolic time period and a sum of a systolic width and a diastolic width determined based on the PPG waveform at a predetermined interval, and wherein the sum of the systolic width and the diastolic width is computed at a predefined percent of a peak amplitude of the PPG waveform, in combination with the other claimed elements.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793